Title: To George Washington from John Hancock, 4 August 1777
From: Hancock, John
To: Washington, George



Sir,
Philada August 4th 1777.

I have it in Charge from Congress to inform you, that they have this Day appointed General Gates to the Command of the Army in the Northern Department, and to direct, that you immediately order him to repair to that Post—Any Instructions that may be necessary, shall be sent after him with the utmost Expedition. I have the Honour to be, with the greatest Respect Sir your most obed. & very hble Servt

John Hancock Presidt

